DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  #1310.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pedestrian walkway” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,145,241. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same subject matter including a prefabricated roadway conduit structure and method of use for zero emission vehicles.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19, 20 and 22-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 20 and 22-25 recite limitations directed towards a ‘pedestrian walkway’.  These limitations render the claims indefinite because it is unclear as to what exactly is intended to be 
Claim 9 recites the limitation “a travelling vehicle tire vehicle acceleration reducing surface treatment”.  This limitation is indefinite because it is unclear as to what exactly is intended to be claimed (e.g. is this merely a surface treatment, is this some sort of travelling device that treats the surface of the road, is the treatment intended to actively slow/impede vehicles, a combination thereof, something else entirely, etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 15-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2003/0091394) in view of Min et al. (KR 2004002673 A).
Regarding claim 2, Ide discloses a zero emissions vehicle roadway conduit system, comprising: at least one roadway conduit section that comprises a floor portion and a perimeter portion, the floor portion [Figures 1-8] comprising a roadway conduit volume defined by the floor portion and the perimeter portion [Figures 1-8], the roadway conduit volume sized to receive at least 
Ide fails to disclose the conduit system comprises a plurality of reinforced, precast roadway segments.
Min teaches a concrete box culvert constructed of a plurality of precast segments [Abstract; Figures 1-5E.]
At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the conduit of Ide be constructing in from a plurality of precast segments as described by Min to increase the speed of installation as the segments come ready to assemble, not needing time to for the concrete to cure, and to increase the quality of the conduit system as each segment can be manufactured to higher tolerances off-site.
Regarding claims 3-6, Min further teaches the roadway conduit system comprises concrete with pre-stressed reinforcement tendons that are post tensioned into a monolithic structure under compression [Abstract; Figures 1-5E].
Regarding claim 15, Ide further discloses the floor portion is fixed to the perimeter portion [Figures 1-8].
Regarding claim 16, Ide further discloses at least a portion of the perimeter portion comprises a sound absorbing surface treatment [Paragraph 20].

Regarding claims 19-22, Ide further discloses on/off ramps for the conduit system [2D, 2E; Figure 6].  Although rest stops are not explicitly disclosed in the Ide-Min combination, it would have been obvious to one of ordinary skill in the art to include them to enable access to the essential services they typically provide (e.g. emergency access, fuel, restrooms, food, etc.) just like it would be for any other highway system. 
Specifically regarding claim 21, although the Ide-Min combination is silent as to the vehicles explicitly being autonomous, autonomous vehicles are well known in the transportation arts, and it would have been obvious to one of ordinary skill in the art that the conduit system of the Ide-Min combination would inherently be able to accommodate them as well.

Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ide-Min combination as applied to claims 2-6, 15-17 and 19-22, and further in view of Zhou et al. (CN 106192646 A).
The Ide-Min combination fails to disclose further detail of the roadway surface.
Zhou teaches a highway tunnel wherein the roadway surface is constructed with crushed stone, asphalt and rubber to reduce noise and vibration [Abstract]. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the roadway surface of the Ide-Min combination to construct the roadway surface with noise .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide-Min combination as applied to claims 2-6, 15-17 and 19-22, and further in view of Bradfield et al. (US 2016/0116112).
The Ide-Min combination fails to disclose at least a portion of adjacent conduit segments overlap each other. 
Bradfield teaches a highway/railway tunnel structure comprised of precast sections wherein adjacent sections overlap each other [Figures 3A, 3B, 11-18].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the conduit sections of the Ide-Min combination by adding the overlapping sections as described by Bradfield to improve accuracy and speed of installation by facilitating the alignment of adjacent sections with the ‘nesting’ features.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2003/0091394) in view of Tesanovic et al. (US 2015/0006018).
Regarding claims 23 and 24, Ide discloses a method of operating a vehicle roadway conduit system, comprising: at least one roadway conduit section that comprises a floor portion and a perimeter portion, the floor portion [Figures 1-8] comprising a roadway conduit volume defined by the floor portion and the perimeter portion [Figures 1-8], the roadway conduit volume filled with human breathable air [inherent] and having on/off ramps for entry/exit of the tunnel [Figure 6].
Ide fails to disclose the vehicles are zero emission vehicles.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the highway conduit of Ide by adding the detection and management system as described by Tesanovic to both reduce CO2 emissions and other pollutants and to generate revenue for the government that provides and maintains the highway.
Although rest stops are not explicitly disclosed in the Ide-Tesanovic combination, it would have been obvious to one of ordinary skill in the art to include them to enable access to the essential services they typically provide (e.g. emergency access, fuel, restrooms, food, etc.) just like it would be for any other highway system. 
Likewise, although the Ide-Tesanovic combination is silent as to the vehicles explicitly being autonomous, autonomous vehicles are well known in the transportation arts, and it would have been obvious to one of ordinary skill in the art that the conduit system of the Ide-Tesanovic combination would inherently be able to accommodate them as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619